On May 20,1992, the Defendant was sentenced to forty (40) years with twenty (20) years suspended plus conditions as listed in the May 20, 1992 Judgment. The Defendant shall be designated as a dangerous offender for purposes of parole eligibility.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*23DATED this 6th day of May, 1993.
The Defendant was present and was represented by Margaret R. Gallagher, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the Sentence Review Board finds that the reasons for the dangerous designation have been adequately articulated in the Judgment of Conviction; and the presumption of correctness as to the sentence applies.
Hon. Robert Boyd, Acting Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Margaret Gallagher, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.